DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
___________________________________________________________________________
Center for Medicaid and State Operations
7500 Security Boulevard
MAY 2 8 1998
Baltimore, MD 21244-1850

Dear State Medicaid Director:
This past fall the President met with representatives from the disability community to
discuss increasing access to home and community-based services under Medicaid,
including personal care services. In response to the President's meeting, Secretary
Shalala established a workgroup which I co-chair with Bob Williams, Deputy Assistant
Secretary for Disability, Aging, and Long Term Care. The general goals of the group
are to study and make recommendations about how to reduce the institutional bias in
Medicaid long-term care spending and service delivery to promote home and
community-based care, with a particular emphasis on consumer directed services. This
letter is to inform you of some of the initiatives that are underway as a result of the
workgroup's direction. Copies of this letter also will be sent to other persons and
organizations that have assisted the workgroup in its efforts.
The Health Care Financing Administration (HCFA) contracted with the University of
California at San Francisco to study institutional bias in the Medicaid program. A draft
report on that study was recently received. We are reviewing all of the
recommendations, many of which seek to clarify existing law related to personal care
services. The report also contains other recommendations which would require
statutory or regulatory changes and we will be sharing these with you once we receive
the contractor's final report.
In the meantime, I want to give you a preview of several points which will be among
those clarified in the forthcoming State Medicaid Manual (SMM) guidelines related to
personal care:
-

First, we plan to define personal care services in terms of Activities of Daily Living
(ADLs) and Instrumental Activities of Daily Living (IADLs). ADLs (activities
which may include such things as assistance with eating, bathing, dressing, bladder
and bowel requirements. etc.) and IADLs (activities which may include assistance
with food preparation, medication management, money management, and
community safety skills, etc.) will be defined to clarify to States that personal care
services can go beyond physical tasks to include assistance with cognitive tasks as
well as services to prevent an individual from harming him or herself. We

Page -2- State Medicaid Director
-

Anticipate that this clarification in SMM guidelines will help States better meet the needs
of special populations who may require physical and cognitive impairment support in
their daily lives.

-

The guidelines also will indicate that payment may be made for housekeeping, chore, and
domestic services performed under the personal care State plan option when those
services are incidental to the provision of personal care services.

-

In addition, the guidelines will explain how the personal care services State plan option
can be used to implement consumer-directed attendant care programs which foster
individual empowerment and independence and allow individuals to hire, train, and
manage their personal care attendants.

We expect that the SMM guidelines containing the above clarifications will be published in the
fall of this year.
The Department also is planning to contract for development of a "primer" to help States better
use the options they have available to them under current law. This primer will be written in
layman's language and will explain and provide examples of what States can do and where there
are flexibilities to be creative under the Medicaid program. In addition to its use as a tool for
States, we envision it being of great value to consumers and advocates as well.
On May 1, HCFA released a Program Announcement to Centers for Independent Living about a
new demonstration (Consumer-Directed Durable Medical Equipment (CD-DME)
Demonstration) for Medicare beneficiaries with physical disabilities. The CD-DME
demonstration is intended to test a new method of paying for wheelchairs and related medical
devices that will give disabled and elderly beneficiaries a greater say in the selection of
equipment suited to their needs. Informational copies of this announcement were mailed to State
Medicaid Directors. If you have not received a copy, and would like one, copies are available
from Mr. Richard Getrost, Project Officer, by calling (410) 786-3211.
Lastly, I want to alert you that HCFA is in the process of finalizing a solicitation for a grants
program to assist States develop mechanisms to work with individuals and their families prior to
admission to a nursing facility to consider community-based alternatives and/or to develop
mechanisms to transition individuals currently in nursing facilities to the community if that is
their choice. I expect to send this solicitation to you shortly under cover of a separate "Dear State
Medicaid Director" letter. The participation of consumers and organizations representing them is
important in the design and implementation of such a program and I urge you to seek their active
involvement and support. Proposals from interested States will be due within 60 days of the
solicitation and we anticipate making grant awards by September 30.

Page -3- State Medicaid Director
While we will continue to foster States' efforts in developing home and community-based
supports, including consumer-directed personal assistance services, we recognize that we will
not be able to achieve all our goals at once. I assure you, however, that we will continue to work
aggressively to make real progress toward them. I will keep you informed about the initiatives of
the workgroup in the months ahead.

Sincerely,

Sally Richardson
Director
.

cc:
All HCFA Regional Administrators
All HCFA Associate Regional Administrators
for Medicaid and State Operations
Lee Partridge
American Public Welfare Association
Joy Wilson
National Conference of State Legislatures
Jennifer Baxendeli
National Governors' Association

